DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
Claims 1, 3-9, 11-17 and 21-22 were rejected in Office Action mailed on 06/09/2021.
Applicant filed a response, amended claim 1 and 6 and added claim 23.
Claims 1, 3-9, and 11-23 are currently pending in the application, of claims 18-20 are withdrawn from consideration. Claims 2 and 10 were previously canceled. 
The merits of claims 1, 3-9, 11-17, and 21-23 are addressed below. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-9, 11-15, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Dai et al. (U.S. Patent Application Publication 2013/0183511) and further in view of Kawahata et al. (U.S. Patent 3,793,173) and Elson et al. (U.S. Patent Application Publication 2009/0212262) and in the alternative, in view of Buschmann et al. (U.S. Patent 7,754,064) and Hirayama et al. (U.S. Patent Application Publication 2003/0070940). 
Regarding claim 1, Dai discloses an electrode for water purification (i.e., mesoporous carbon material) (paragraph [0003]), comprising:
a porous carbon material (paragraph [0003]) synthesized by providing a solution consisting of resorcinol and a surfactant mixture of ethanol and water (paragraph [0081], [0089]-[0090]); 
adding formaldehyde to the solution (paragraph [0089]-[0090]);
drying the solidifying material (i.e. cured at 150℃ for 24 hours) (paragraph [0090]);
performing pyrolysis (i.e. the nanocomposites were carbonized) on the dry solidified material under a protective gas (i.e. in flowing nitrogen), resulting in the porous material (paragraph [0090]).
Dai describes the process involves heating the precursor material for a sufficient time to convert the precursor to a porous carbon material (claim 18) (paragraph [0009]) which the examiner interprets as heating the solution mixture to produce the solidified material as it is clear applying heat is required during the chemical synthesis in order to produce the final porous carbon electrode. 
As to the limitation of adding the base to form the solution mixture, Dai discloses the surfactant contains ethylenediamine (EDA) (paragraph [0049]) which is known as a base therefore, suggesting it is added at some in the synthesis process or formation of the porous carbon electrode. 
Dai does not explicitly articulate the electrode is configured to electro-generate H2O2 in situ within the porous carbon material however, since the structure of the electrode of Dai is 
Kawahata, directed to wastewater treatment using a carbon electrode (title) (column 1, lines 25-40), teaches an electrode comprising a porous carbon material (i.e., porous activated carbon) configured to electro-generate H2O2 within the porous carbon material (column 1, lines 25-40). The H2O2 serves to oxidize organic carbon pollutants in wastewater (abstract) (column 2, lines 25-40; column 2, lines5-25).
In light of the disclosure of Kawahata of carbon porous electrodes configured to electro-generate H2O2 to oxidize organic carbon pollutant of water, it would therefore be obvious to one of ordinary skill in the art to use the carbon porous electrode of Dai for this purpose as it also consist of a porous carbon material, and thereby arrive at the claimed invention. 
In the alternative, Buschmann, directed to an apparatus for the in situ (i.e., on-site) production of hydrogen peroxide, evidences porous carbon material electrodes (i.e., carbon fiber cloth cathode) (column 7, lines 20-40) can produce H2O2 within the porous carbon material (column 6, lines 1-25) (see figure 1). Buschmann teaches the H2O2 is effective in application such as industrial disinfection, control of biofouling and sterilization of water (column 1, lines 20-45). It would therefore be obvious to one of ordinary skill in the art to use the carbon porous electrode of Dai for producing H2O2 and use it for the applicability as taught by Buschmann as it also consist of a porous carbon material, and thereby arrive at the claimed invention.
In the alternative, Hirayama, directed to purification treatment of water (abstract), also evidences that porous carbon material electrodes (i.e., carbon electrode as cathode) (paragraph [0016]) can produce H2O2 within the porous carbon material (paragraph [0016]-2O2 and use it for the applicability as taught by Hirayama as it is also comprised of a porous carbon material, and thereby arrive at the claimed invention.
As to the limitation “porous carbon material comprising a carbonized, base-catalyzed, porous resorcinol-formaldehyde (RF) polymer, wherein the porous carbon material”, Dai teaches the use of resorcinol-formaldehyde (RF) with carbon nano-onion or excess of carbon black to form the porous carbon material (see figure 1 below) (paragraphs [0102]-[0103]). Further, Dai teaches a preparation of the porous carbon material (i.e., mesoporous carbon material) where such is obtained by synthesis of resorcinol with formaldehyde, ethanol and water (paragraphs [0089]-[0090]) (same as the claimed invention). Clearly, the chemical synthesis of Dai (as depicted below and referenced in the above paragraphs) evidences that the product obtained contain a porous carbon material having a composition comprising a carbonized, porous resorcinol-formaldehyde (RF) polymer. As to the term “base-catalyzed”, while not explicitly articulated by Dai, since EDA is used (as indicated above) it is expected that the product is based-catalyzed. Nonetheless, additional guidance is provided below.
Elson, directed to electrode for use in water purification (i.e., deionization) (abstract) teaches an electrode (100) (paragraph [0026]) that is made using a porous carbon material (i.e., granular conductive carbon) (paragraph [0031]), resorcinol-formaldehyde (RF) type polymers and a base catalyst (paragraph [0042]-[0043]). Elson teaches the base catalyst adjust or alter 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the porous electrode material of Dai where in the production of such a base catalyst is used as taught by Elson in order alter the porosity and strength of the final product and to introduce the least amount of contamination to the solution used. 

    PNG
    media_image1.png
    644
    713
    media_image1.png
    Greyscale

It is noted that while the Examiner addressed the product-by-process limitations (i.e. providing a solution consisting of resorcinol and a surfactant in a mixture of ethanol and In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). The cited prior art teaches all of the positively recited structure of the claimed product (i.e. a porous carbon material).
Regarding claim 3, Dai discloses the base is ethylenediamine (EDA) (paragraph [0049]). In the alternative, Elson teaches the base is KOH (paragraph [0043]). As indicated above, Elson teaches the base catalyst introduce the least amount of contamination to the mixture. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the porous electrode material of Dai where in the production of such a base catalyst is used as taught by Elson in order to introduce the least amount of contamination to the solution used. 
Regarding claim 4, Dai discloses the surfactant is poloxamer 407 (table 1) (paragraph [0046]).    
Regarding claim 5, Dai discloses the protective gas is nitrogen (paragraph [0090]).
Regarding claim 6, Dai discloses the porosity of the porous carbon material is tuned by adjusting a polymerization process (i.e. The carbon black (CB) and carbon onion (CO) composites were prepared by substituting the resorcinol by weight %, (5-95 wt. %) and the 
Regarding claim 7, Dai discloses the porous carbon material is formed into a predetermined three-dimensional object (i.e. film overlays for capacitors, batteries, catalysts, or an energy storage or conversion device) (paragraph 0032]). 
Regarding claim 8, Dai discloses the porous carbon material has a structure that provides a reaction surface area of 50-800 m2/g (i.e. BET surface area) or within a range bounded within this two values (paragraph [0031]). 
Regarding claim 9, Dai discloses the electrode further comprises a metallic conductor (i.e. catalytic metals) in electrical contact with the porous carbon material (paragraph [0079]).
Regarding claim 11, there is no mention of the porous carbon material requiring a binder agent in Dai therefore, in the absence of a teaching, which requires a binder agent in the porous carbon material there would not be a reason or guidance to use one. 
Regarding claim 12-13, Dai discloses a porous carbon material (paragraph [0003]) synthesized by resorcinol (paragraph [0081], [0089]-[0090]) that can be incorporated as a cathode in a lithium ion battery having an anode (paragraph [0079]). Further, Dai discloses the porous carbon material is used as an electrode in a water treatment system (i.e. capacitive deionization device) and is in direct contact with water for treatment (i.e. desalinating water) (paragraph [0082], [0085]-[0086]) suggesting the electrode can be utilized for a water treatment system. 
Regarding claim 14, Dai discloses the system comprises a voltage source connected to the anode and cathode (i.e. voltage is applied to electrodes) (paragraph [0085])
Regarding claim 15, Dai discloses the system further comprises an activated carbon filter (i.e. a layer of a carbon material, carbon foam or porous graphite) (paragraph [0083]).
Regarding claim 23, as indicated above Dai teaches the porous polymer contains an organic amine base (i.e., EDA) (paragraph [0049]). Dai does not explicitly articulate the porous polymer is catalyzed by the organic amine base however, as indicated above, the cited prior art teaches all of the positively recited structure of the claimed product (i.e. a porous carbon material) and the patentability of a product does not depend on its method of production or formation (i.e., being catalyzed by an organic amine base).  
Claims 16-17 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Dai et al. (U.S. Patent Application Publication 2013/0183511) and further in view of Kawahata et al. (U.S. Patent 3,793,173) and Elson et al. (U.S. Patent Application Publication 2009/0212262) and in the alternative, in view of Buschmann et al. (U.S. Patent 7,754,064) and Hirayama et al. (U.S. Patent Application Publication 2003/0070940) as applied to claim 1 and 12 above, and further in view of Tran et al. (U.S. Patent 6,309,532). 
Regarding claim 16, Dai disclose the system as described above in claim 12 but does not disclose the particulars of the ozone generator configured to introduce ozone into water flowing into the cathode. 
Tran, similar to Dai, discloses a water treatment system (i.e. capacitive deionization device) for water purification (abstract) (column 1, lines 25-30) (column 6, lines 39-60) comprising an electrode having a porous carbon material (column 1, lines 34-44) (column 13, lines 52-55) synthesized from resorcinol on a base medium (column 10, lines 9-21). Tran discloses ozone is introduced into the system in order to remove contaminants from and 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Dai to include an ozone generator device as taught by Tran in order to remove contaminants from and regenerate the porous carbon material electrode. 
Regarding claim 17, Dai discloses a water treatment system configured for continuous flow of water comprising a cathode, an anode and a filter (paragraph [0082], [0085]-[0086]) as described above in claim 12 which are normally known to be contained within a housing (as shown in figure 3 of Tran). As indicated above, the system can include an ozone generator for removing contaminants from and regenerate the porous carbon material electrode. As such, it is apparent that in order for the system to effectively perform the treatment of water, it would require all components to be contained within a housing (as shown in figure 3 of Tran). 
Regarding claim 21, Dai teaches the electrode and water treatment system as described above in claim 1 and 12 but does not explicitly teach the latter being an electro-peroxone water treatment. Nonetheless, as described above Kawahata teaches the production of hydrogen peroxide for water treatment and H2O2 serves to oxidize organic carbon pollutants in wastewater (abstract) (column 2, lines 25-40; column 2, lines5-25).
Tran, similar to Dai, discloses a water treatment system (i.e. capacitive deionization device) for water purification (abstract) (column 1, lines 25-30) (column 6, lines 39-60) comprising an electrode having a porous carbon material (column 1, lines 34-44) (column 13, lines 52-55) synthesized from resorcinol on a base medium (column 10, lines 9-21). Tran 
In light of the disclosure of Kawahata of carbon porous electrodes to electro-generate H2O2 to oxidize organic carbon pollutant of water and Tran of introducing ozone into a system having a porous carbon material electrode to remove contaminants from water, it would therefore be obvious to one of ordinary skill in the art to utilize the carbon porous electrode of Dai in an electro-peroxone system (H2O2 as taught by Kawahata + Ozone as taught by Tran) in order to effectively remove contaminants from water, and thereby arrive at the claimed invention.
Regarding claim 22, Dai teaches the electrode and the water treatment system as described above in claim 1, 12 and 21. Dai teaches the electrode have applications in gas separation, water purification, catalyst support and energy storage conversion (paragraph [0003]). Dai teaches the system having an anode (i.e., lithium foil) and a cathode having the porous carbon material and contacting a conductor (i.e., conductive carbon nanoparticles, LiPF6 or LiClO4) (paragraph [0079], [0086]). As to the plurality of openings, Dai teaches the materials above being porous which suggest they have openings. Dai discloses the porous carbon material is used as an electrode in a water treatment system (i.e. capacitive deionization device) and is in direct contact with water for treatment (i.e. desalinating water) (paragraph [0082], [0085]-[0086]) therefore, it is clear the water flows through the anode and the cathode. 
Dai does not explicitly teach the particulars of the non-conductive spacer between the anode and the cathode, however, as indicated above, Dai teaches the system having .  

Response to Arguments
Examiner appreciates the amendments to the claims to address informalities therefore, the previous objection of claim 6 is withdrawn. 
Applicant arguments filed on 03/03/2021 are deemed moot in view of the new grounds of rejection presented in this Office Action, necessitated by Applicant’s amendment to the claims which significantly affected the scope thereof (i.e., by incorporating new limitations into the independent claims, which require further search and consideration). In addition, the arguments are drawn to the new amendments, which are fully addressed above in view of Elson.

Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Weisner et al. (U.S. Patent Application Publication 2015/0041708.
Kang et al. (U.S. Patent Application Publication 2015/0340172).
Porada et al. (NPL, 20131)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTIAN ROLDAN/Examiner, Art Unit 1723                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Porada et al., Review on the science and technology of water desalination by capacitive deionization, Progress in Material Science 58 (2013) 1388-1442, Elsevier